DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on December 16, 2020.  As directed by the amendment, Claims 1, 11, 12, and 51 have been amended.  Claims 1-3, 6-9, 11-15, 20, 22-25, and 48-53 are allowable over the prior art.
Regarding the Office Action filed July 17, 2020:
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 103.  Therefore, the claims are allowable over the prior art.  Please see Reasons for Allowance below for more details.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Smith on February 11, 2021.
The application has been amended as follows: 

In the Claims, MODIFY the following:
1.  A sealing cushion for a respiratory mask assembly, the sealing cushion comprising: a patient interface portion having a resiliently deformable membrane for contact with a patient's face, and an aperture formed therein for receiving a nasal and/or mouth region of the patient's face, wherein an inner surface of the deformable membrane comprises a plurality of projections extending therefrom, the plurality of projections arranged in separate support formations positioned in three or more discrete regions on the inner surface of the deformable membrane, the projections in each of the separate support formations being arranged such that each projection in one support formation directly engages with an adjacent projection in the one support formation when the deformable membrane is deformed as a result of contact of the deformable membrane with the patient's face, in use, thereby providing the deformable membrane with an increased resistance to further deformation, wherein each of the separate support formations extend in a traverse direction across the deformable membrane, at least one of the separate support formations having at least two orthogonal grooves or channels between adjacent projections in the at least one of the separate support formation, wherein each of the separate support formations are separated from each other 
support formations are shaped, sized, or arranged to provide different levels of resilience and/or resistance to deformation.  
7. The sealing cushion as claimed in Claim 1, wherein one or more of the separate support formations are located in a nasal bridge region of the deformable membrane and comprise larger projections than one or more of the separate support formations located in corners of the deformable membrane located opposite the nasal bridge region.  
8. The sealing cushion as claimed in Claim 1, wherein the projections in each of the separate support formations extend in a traverse direction across substantially the entire deformable membrane.  
9. The sealing cushion as claimed in Claim 1, wherein the separate support formations are located either (i) on both sides of a nasal bridge region of the deformable membrane, (ii) in corners of the deformable membrane opposite the nasal bridge region, or (iii) both (i) and (ii).  
11. The sealing cushion as claimed in Claim 1, wherein a series of three or more adjacent projections in one or more of the support formations are adapted to be brought into direct engagement simultaneously, as the deformation of the deformable membrane increases.  
12. The sealing cushion as claimed in Claim 1, wherein a series of three or more adjacent projections in one or more of the support formations are adapted to be brought into direct engagement sequentially, as the deformation of the deformable membrane increases.  
the aperture.  
20. The sealing cushion as claimed in Claim 1, wherein one or more of the plurality of projections is separated from an adjacent projection in the same support formation as the one or more of the plurality of projections by a V-shaped channel or groove.  
22. The sealing cushion as claimed in Claim 1, wherein the deformable membrane is curved in cross-section in a region of the deformable membrane that is deformed during use, and where the curvature increases when the deformable membrane is deformed by engagement with patient's face, the engagement between each of the projection in the one support formation with the adjacent projection in the one support formation being caused by the increase in curvature of the deformable membrane.  
50. The sealing cushion as claimed in Claim 1, wherein the plurality of projections arranged in the separate support formations positioned in the three or more discrete regions of the deformable membrane comprise first and second support formations positioned in a nasal bridge region of the deformable membrane, and one or more additional support formations positioned in (i) corners of the deformable membrane located opposite the nasal bridge region, (ii) below the nasal bridge region and centrally between corners of the deformable membrane, or (iii) both (i) and (ii).  
51. A sealing cushion for a respiratory mask assembly, the sealing cushion comprising: a patient interface portion having a resiliently deformable membrane for contact with a patient's face, and an aperture formed therein for receiving a nasal and/or mouth region of the patient's face, support formations positioned in a plurality of localized regions on the inner surface of the deformable membrane, the projections in each of the separate support formations being arranged such that each projection in one support formation directly engages with an adjacent projection in the one support formation when the deformable membrane is deformed as a result of contact of the deformable membrane with the patient's face, in use, thereby providing the deformable membrane with an increased resistance to further deformation, wherein each of the separate support formations extend in a traverse direction across the deformable membrane, at least one of the separate support formations having at least two orthogonal grooves or channels between adjacent projections in the at least one of the separate support formation, wherein each of the separate support formations are separated from each other 
52. The sealing cushion as claimed in Claim 1, wherein each of the separate support formations have at least two orthogonal grooves or channels between adjacent projections in each of the respective separate support formations.  
53. The sealing cushion as claimed in Claim 51, wherein each of the separate support formations have at least two orthogonal grooves or channels between adjacent projections in each of the respective separate support formations.  

Reasons for Allowance
Claims 1-3, 6-9, 11-15, 20, 22-25, and 48-53 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a sealing cushion that has a patient interface portion having a resiliently deformable membrane, an inner surface of the deformable membrane comprises a plurality of projections extending therefrom, the plurality of projections arranged in separate support formations (see annotated Drawing of Fig 4 below) positioned in three or more discrete regions on the inner surface of the deformable membrane, the projections in each of the separate support formations being arranged such that each projection in one support formation (see annotated Drawing of Fig 4 below) directly engages with an adjacent projection in the one support formation (see annotated Drawing of Fig 4 below) when the deformable membrane is deformed as a result of contact of the deformable membrane with the patient’s face, in use, thereby providing the deformable membrane with an increases resistance to further deformation.  Similar claim limitations are found in Claim 51.  The prior art does not anticipate and/or does not make it obvious for the device to have the particular structures claimed above.
Claims 2-3, 6-9,11-15, 20, 22-25, 48-50, 52, and 53 are allowable due to their dependency on Claims 1 and 51.

    PNG
    media_image1.png
    765
    977
    media_image1.png
    Greyscale

Several prior art similar to the claimed invention are discussed below:
Worboys (US 2008/0006277) discusses a cushion for a patient interface with an underlying membrane that has a support structure.  Worboys discusses the underlying membrane to have finger portions as its support structure.  These finger portions only are found in two discrete regions of the membrane.  Although Worboys indicates multiple walls of the membrane can be provided on different regions of the cushion, there does not appear to be a specific motivation for providing at least three discrete regions or spacing the support formations with a spacing that has no projections.  Although Worboys attempts to show that these support structures, the finger portions, are not new, Worboys fails to disclose the support formation that 
Ferrara (US 2008/0256686) discusses an impact-absorbing compressible member with a thin-walled enclosure defining an inner chamber containing a volume of fluid such as air.  Ferrara is a device specifically made for impact absorption in situations related to sports and vehicle driving.  Ferrara was considered analogous to the projections of the instant application, however, Ferrara fails to disclose the projections directly engaging each other in the same support formation.  Ferrara’s side walls cannot accomplish this since, even when compressed, the “grooves” of the side walls do not directly engage or contact each other.  Additionally, Ferrara is made for high impact situations.  Even if the “grooves” of the side walls were to directly engage each other, it would require a high-speed impact to fully compress the device.  Such high-speed impacts would not be found in a medical setting where most patients are stationary or are simply moving around in a bed or a room.  A Worboys-Ferrara combination would still fail to teach the projections directly engaging each other in the same support formation due to the reasoning provided above.  Therefore, Ferrara fails to disclose the claimed invention.
Davidson (US 2008/0257354) discusses a full-face cushion for a patient interface.  Davidson discusses about ribs that surround the cushion.  These ribs, however, are not within the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773